Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
CORRECTED NOTICE OF ALLOWANCE
This Office communication is in response to correcting minor formalities after notice of allowance.  In which an Examiner’s Amendment has been added to correct said formality, and the notice of allowance is maintained.
DETAILED ACTION
Response to Amendment
The amendment filed 12/7/21 has been entered and fully considered.
Claims 1 has been amended.
Claim 12-15 have been cancelled.
Summary
The double patenting rejection is withdrawn in light of Applicant cancelling the rejected claims.
Applicant’s arguments see pages 4-6, filed 12/7/21, with respect to claims 1-11 have been fully considered and are persuasive.  The 103 rejection of claims 1-11 have been withdrawn.
Claims 1-11 are pending and have been considered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
5 
This amendment is necessary because Claim 7 depends upon Claim 7.
Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
specifically the combination of Applicant’s invention recited in the claims; which is outside the scope of prior art.
	YOON ET AL. (US 5161694) is the closest prior art that teaches:
YOON discloses a process of selectively agglomerating coal in an aqueous environment while leaving the mineral matter dispersed (abstract). YOON discloses the system for the process in column 12 lines 38-59, a coal sample (hydrophobic particulate) with about 5-micron (0.005 mm) median size, encompassing the claimed particle size of 0.15 mm in diameter and smaller, was placed in the mixer, diluted with tap or distilled water to 2% solids by weight, and the pH was adjusted to a desired value using either sodium hydroxide or hydrochloric acid solutions to form a suspension or slurry (see column 12 lines 38-45).
	However YOON differs from the claimed invention in that YOON does not disclose or suggest separating hydrophobic liquid from said fine coal to produce a fine coal product with reduced mineral impurities and moisture content; and a phase separating step producing a first phase containing hydrophobic liquid, fine coal, and entrained water, and a second phase containing aqueous media and mineral impurities
In other words, Applicant’s claimed invention is a phase separator for phase separating said mixture produced in said mixing step in which said hydrophobic liquid is atop said aqueous media 
Therefore any combination of YOON fails to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771